         Case
         Case2:20-mj-01106-DJA
              2:20-mj-01106-DJA Document
                                Document14
                                         7 Filed
                                           Filed01/05/21
                                                 01/07/21 Page
                                                          Page11of
                                                                 of44



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                           Case No.: 2:20-mj-01106-DJA

10                    Plaintiff,                          ORDER
                                                          STIPULATION TO CONTINUE THE
                                                          PRELIMINARY HEARING
11           vs.                                          (First Request)

12    SPAR BILICKI,

13                    Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and ALLISON REESE, Assistant United States

17   Attorney, counsel for the United States of America, and RAQUEL LAZO, Assistant Federal

18   Public Defender, counsel for Defendant SPAR BILICKI, that the preliminary hearing date in the

19   above-captioned matter, currently scheduled for January 11, 2021, at 4:00 p.m., be vacated and

20   continued for thirty (30) days, to a date and time to be set by this Honorable Court.

21          This stipulation is entered into for the following reasons:

22          1.      The Government needs additional time to produce relevant discovery to Defense

23   Counsel.

24


                                                     1
         Case
         Case2:20-mj-01106-DJA
              2:20-mj-01106-DJA Document
                                Document14
                                         7 Filed
                                           Filed01/05/21
                                                 01/07/21 Page
                                                          Page22of
                                                                 of44



1               2.   Defense Counsel needs additional time to review the discovery, conduct additional

2    investigation, and confer with the Defendant about how he would like to proceed.

3               3.   The parties agree to the continuance.

4               4.   Defendant SPAR BILICKI is in custody and does not object to the continuance.

5               5.   Additionally, denial of this request for continuance could result in a miscarriage of

6    justice.

7               6.   The additional time requested herein is not sought for purposes of delay, but to

8    allow for a potential pre-indictment resolution of the case.

9               7.   The additional time requested by this stipulation, is allowed, with the defendant’s

10   consent under the Federal Rules of Procedure 5.1(d).

11              8.   This is the first request for a continuation of the preliminary hearing.

12              DATED: January 5, 2021

13                                                Respectfully submitted,

14                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
15
                                                  /s/ Allison Reese
16
                                                  ALLISON REESE
17                                                Assistant United States Attorney

18

19                                                /s/ Raquel Lazo

20                                                RAQUEL LAZO
                                                  Assistant Federal Public Defender
21                                                Counsel for Defendant SPAR BILICKI

22

23

24


                                                       2
         Case
         Case2:20-mj-01106-DJA
              2:20-mj-01106-DJA Document
                                Document14
                                         7 Filed
                                           Filed01/05/21
                                                 01/07/21 Page
                                                          Page33of
                                                                 of44



1                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                              Case No.: 2:20-mj-01106-DJA
3
                        Plaintiff,                           ORDER
4
                vs.
5
      SPAR BILICKI,
6
                        Defendant.
7

8                                                   ORDER

9               Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11              1.    The Government needs additional time to produce relevant discovery to Defense

12   Counsel.

13              2.    Defense Counsel needs additional time to review the discovery, conduct additional

14   investigation, and confer with the Defendant about how he would like to proceed.

15              3.    Defendant SPAR BILICKI is in custody and does not object to the continuance.

16              4.    Additionally, denial of this request for continuance could result in a miscarriage of

17   justice.

18              5.    The additional time requested herein is not sought for purposes of delay, but to

19   allow for a potential pre-indictment resolution of the case.

20              6.    The additional time requested by this stipulation, is allowed, with the defendant’s

21   consent under the Federal Rules of Procedure 5.1(d).

22              7.    This is the first request for a continuation of the preliminary hearing.

23              For all of the above-stated reasons, the ends of justice would best be served by a

24   continuance of the preliminary hearing date.


                                                        3
         Case
         Case2:20-mj-01106-DJA
              2:20-mj-01106-DJA Document
                                Document14
                                         7 Filed
                                           Filed01/05/21
                                                 01/07/21 Page
                                                          Page44of
                                                                 of44



1                                      CONCLUSIONS OF LAW

2           The ends of justice served by granting said continuance outweigh the best interest of the

3    public and the defendant, since the failure to grant said continuance would be likely to result in

4    a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to

5    indictment, and further would deny the parties sufficient time and the opportunity within which

6    to be able to effectively and thoroughly prepare for the preliminary hearing, taking into account

7    the exercise of due diligence.

8           The continuance sought herein is allowed, with the defendant’s consent, pursuant to

9    Federal Rules of Procedure 5.1(d).

10                                               ORDER

11          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

12   January 11, 2021, at the hour of 4:00 p.m., be vacated and continued to ________________, 2021,
     February 22, 2021, at 4:00 p.m., Courtroom 3A.
13   at the hour of ______ __.m..

14               7th
     DATED this ______ day of January, 2021.
15

16                                            _______________________________________
                                              THE HONORABLE DANIEL J. ALBREGTS
17                                            UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24


                                                     4
